    Case: 1:20-cv-04699 Document #: 48 Filed: 09/08/20 Page 1 of 5 PageID #:795




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE: TIKTOK, INC.,                          )
CONSUMER PRIVACY                              )      MDL No. 2948
LITIGATION,                                   )
                                              )      Master Docket No. 20 C 4699
                                              )
                                              )      Judge John Z. Lee
                                              )
                                              )      Magistrate Judge Sunil R. Harjani
This Document Relates to All Cases            )



              APPLICATION BY SHANNON M. MCNULTY
    FOR APPOINTMENT AS LIAISON COUNSEL AND IN SUPPORT OF THE
LEADERSHIP APPLICATION BY THE LITIGATING PLAINTIFFS (EKWAN RHOW
 AND MEGAN JONES FOR CO-LEAD COUNSEL, KARA WOLKE, DAVID GIVEN,
  AND AMANDA KLEVORN FOR THE PLAINTIFFS’ STEERING COMMITTEE)


        Consistent with this Court’s Order [ECF No. 4], Shannon M. McNulty respectfully submits

application for appointment as liaison counsel. In coordination with respected counsel for the

Litigating Plaintiffs [See ECF No. 40], the undersigned has been proposed to serve as Liaison

Counsel. Ms. McNulty supports the leadership plan proposed by the Litigating Plaintiffs’ and

incorporates the Plan by reference, as if fully stated, herein. As proposed, the Plan [ECF No. 40]

fairly, competently, and comprehensively advances, and protects, the interests of the putative class

and their counsel. The Plan fully adheres to the Court’s case management orders.

   I.      INTRODUCTION

        As set forth below, the undersigned respectfully submits for appointment as liaison

counsel, and further suggests that Ms. McNulty possesses the experience and disposition to satisfy

the demands of this litigation and the qualifications provided by Court.
     Case: 1:20-cv-04699 Document #: 48 Filed: 09/08/20 Page 2 of 5 PageID #:796




          The Manual for Complex Litigation (4th) establishes the function of liaison counsel,

stating, in pertinent part:

          Liaison counsel. Charged with essentially administrative matters, such as
          communications between the court and other counsel (including receiving and
          distributing notices, orders, motions, and briefs on behalf of the group), convening
          meetings of counsel, advising parties of developments, and otherwise assisting in
          the coordination of activities and positions. Such counsel may act for the group in
          managing document depositories and in resolving scheduling conflicts. Liaison
          counsel will usually have offices in the same locality as the court.
          Ms. McNulty is confident she can manage the administrative matters associated with this

litigation, and further notes her familiarity with this Court’s local rules and the more general

practical aspects of managing litigation in the Northern District of Illinois, where Ms. McNulty is

based. Whenever necessary, Ms. McNulty can convene and host meetings, including in-person

when necessary1, manage document repositories, and coordinate scheduling. Ms. McNulty can

best satisfy the Court’s criteria for liaison counsel.

    II.       SATISFACTION OF CRITERIA

    A. Shannon M. McNulty Is Willing and Able To Commit To This Case.

          The undersigned stands ready to serve as liaison counsel. Litigation that involves global

entities; counsel and clients across the full spectrum of time zones; additional time-sensitivities;

and factual and legal complexities, demands the rigor, commitment and resources for which

Clifford Law Offices is known. This Court is aware of the quality of work in matters pending in

this District for which Ms. McNulty and her firm, Clifford Law Offices, P.C., have served as lead

or liaison counsel. Ms. McNulty and her firm are committed to this litigation and its success. As


1
  Clifford Law Offices retained an infectious disease expert to assist in developing workspaces that made returning to work
safer for employees and visitors to our office. Clifford Law Offices uses touchless thermal temperature scans upon egress
from each elevator; new plexiglass partitions between workspaces; very frequent, full-time, disinfecting of high-touch
surfaces; complimentary masks; touchless sanitizer throughout; spacing prompts and reminders; increased remote work
resources; rotating staff assignments to reduce in-person capacity; and, an outdoor meeting space. If or when an in-person
meeting becomes necessary, Clifford Law Offices can safely and securely host such a meeting, and has adequate space to
safely accommodate an executive committee and/or opposing counsel.

                                                            2
    Case: 1:20-cv-04699 Document #: 48 Filed: 09/08/20 Page 3 of 5 PageID #:797




set forth in the supporting Declaration of Shannon M. McNulty (Exhibit A), Ms. McNulty has the

skill and experience to serve as liaison counsel. Further, Clifford Law Offices has more than

adequate capital and personnel resources to vigorously prosecute this action, and to assist lead

counsel, the plaintiffs’ steering committee, and this court, in whatever way suits the needs of the

case and the class.


  B. Shannon M. McNulty Works Cooperatively With Others.

       Consistent with her reputation, Ms. McNulty will work cooperatively with all plaintiff’s

counsel and maintain the highest level of civility and candor with all counsel and the court. Ms.

McNulty and her firm routinely engage in matters of great complexity and adversity. Irrespective

of how adversarial any particular issue(s) may become in a case, Ms. McNulty and her firm are

well-known for promoting civility, maintaining professionalism and making room for all who wish

to prepare a case for the benefit of the client, the court and, ultimately, a jury. Moreover, Ms.

McNulty is frequently requested, including by many of the plaintiff’s counsel before the Court in

this matter, to join litigation initiated in and/or transferred to this District. The regular offers to

collaborate are an endorsement of the reputation of Clifford Law Offices and Ms. McNulty, for

whom civility, professionalism, and trial preparedness remain core values.

  C. Shannon M. McNulty Has the Skill and Requisite Experience to Serve As Liaison
     Counsel In This Matter.
       Ms. McNulty has successfully litigated cases against defendants located in China, Japan,

Germany, Mexico, Canada. Ms. McNulty understands the work-up of a case involving foreign

entities, including for third-party discovery or preservation, because her firm routinely litigates

cases involving complicated issues and significant damages against defendants from a variety of

foreign countries. Presently, the firm has cases with global defendants and has been retained by


                                                  3
    Case: 1:20-cv-04699 Document #: 48 Filed: 09/08/20 Page 4 of 5 PageID #:798




clients from countries outside of the U.S., including several from China. Clifford Law Offices is

careful to consider cultural norms and distinctions (including for discovery and preservation) that

facilitate the advancement of a case to trial.

          Moreover, Ms. McNulty has served in a variety of leadership positions in consolidated

matters, including many in this District.        (See, Exhibit A, Declaration). Ms. McNulty has

experience in data breach and data security cases, and appreciates the nuances concerning the data

security at issue in this case. (Exhibit A). Ms. McNulty has never been sanctioned; nor has she

been the subject of any complaint of alleged wrongdoing.

   III.      CONCLUSION

          For these reasons, the undersigned respectfully requests that the Court appoint the

undersigned Liaison Counsel.

                                            Respectfully submitted,

DATED: September 8, 2020               CLIFFORD LAW OFFICES, P.C.

                                       /s/ Shannon M. McNulty
                                       Shannon M. McNulty
                                       Kristofer S. Riddle
                                       CLIFFORD LAW OFFICES, P.C.
                                       120 N. LaSalle Street, 31st Floor
                                       Chicago, Illinois 60602
                                       312.899.9090
                                       SMM@cliffordlaw.com
                                       KSR@cliffordlaw.com

                                       Attorneys for Plaintiffs Cherise Slate, on behalf of
                                       minor P.S.; Brenda Washington, on behalf of minor
                                       M.W.; Gilda Avila, on behalf of minor A.R.; Meghan
                                       Smith; Mikhaila Woodall, on behalf of minors C.W
                                       and I.W., Misty Hong; Laurel Slothwer, on behalf of
                                       minor A.S.; Lynn Pavalon, on behalf of minor R.P.



                                                   4
    Case: 1:20-cv-04699 Document #: 48 Filed: 09/08/20 Page 5 of 5 PageID #:799




                                CERTIFICATE OF SERVICE

       I, Shannon M. McNulty, an attorney, hereby certify that on September 8, 2020, I served
the above and foregoing, by causing a true and accurate copy of such papers to be filed and served
on all counsel of record via the Court’s CM/ECF electronic filing system.

                                                    /s/ Shannon M. McNulty
                                                    Shannon M. McNulty
                                                    CLIFFORD LAW OFFICES, P.C.
                                                    120 N. LaSalle Street, Suite 3100
                                                    Chicago, IL 60602
                                                    (312) 899-9090
                                                    SMM@cliffordlaw.com




                                                5
